Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Election/Restrictions
Applicant's election with traverse of Group I and Polyiso-01 in the reply filed on 4/14/2022 is acknowledged.  The traversal is on the ground(s) that a search burden is not present.  This is not found persuasive because as set forth within the Office action of 1/18/2022, different classifications/keywords are apparent. Therefore, there would be a serious search and/or examination in examining all groups and species. MPEP 808.02. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 19, 20, and 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/14/2022. 
Claim Rejections - 35 USC § 102
Claim(s) 16-18, 21, 22, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (JPH08-085262A). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
Regarding Claims 16, 18, 21, 22, and 25, Aoki teaches compositions comprising microcapsules (¶ 1) with cores and shells produced via interfacial polymerization (¶ 12, Examples). Aoki teaches embodiments where capsules containing leuco dyes are formed via polymerization of active hydrogen compound and polyisocyanate of the structure:
    PNG
    media_image1.png
    387
    909
    media_image1.png
    Greyscale
whereby Ar1/Ar2/Ar3 are all unsubstituted phenylene (¶ 40, Structure of Page 8 within untranslated document). The above structure is consistent with the Formulae of claims 18 and 21 whereby L1 through L3 is linking groups comprising unsubstituted arylene. 
Aoki performs polymerization at 60 degrees C in Example 1 (¶ 40). Although outside the claimed range, it is noted that claim 23 is recited in the product-by-process format by use of the language, “performed at…” Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, the reference is seen to describe the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims despite being produced by alternate means.
Regarding Claim 17, the calculated molecular weight of the above polyisocyanate (xylylene diisocyanate isocyanurate trimer) is roughly 565 g/mol. 
Regarding Claim 24, Aoki teaches reacting isocyanate with polyamines or polyols (¶ 13-14; 40).
Claim(s) 16-18, 22, and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosoi (JPH05-301447A; cited in IDS received 4/8/2020). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
Although Hosoi does not describe the elected XDI isocyanurate species, Hosoi is nonetheless prior art that anticipates several claims. Therefore, the following rejection is presented in the interest of compact prosecution. 
Regarding Claims 16, 18, and 22, Hosoi describes compositions comprising microcapsules having core-shell structure where polyisocyanate derived polymer is created as shell via interface polymerization (¶ 15, 42-45). Hosoi teaches an example where Takeda D-110N isocyanate is reacted with active hydrogen compound to create shell (¶ 67). As evidenced by ¶ 207 of the specification, Takenate D110N has the structure:
    PNG
    media_image2.png
    218
    240
    media_image2.png
    Greyscale
which is consistent with Formula I of claim 18 whereby Q1 is an organic moiety and L1 through L3 are linking groups with unsubstituted arylene/phenylene groups. 
Hosoi performs polymerization at 40 degrees C in Example 1 (¶ 67). Although outside the claimed range, It is noted that claim 23 is recited in the product-by-process format by use of the language, “performed at…” Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, the reference is seen to describe the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims despite being produced by alternate means.
Regarding Claim 17, the calculated molecular weight of the above compound is roughly 699 g/mol.
Regarding Claim 24, Hosoi teaches polyols and polyamines as active hydrogen compounds (¶ 44-45; Examples). 
Regarding Claims 25 and 26, Hosoi teaches the microcapsules comprise basic dye precursor, color developer, and infrared absorbing dye (¶ 15), the latter being a optothermal converting agent. Hosoi teaches the basic dye precursor is a leuco dye (¶ 16, 67).
Claim Rejections - 35 USC § 103
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (JPH08-085262A) as evidenced by Otsuko (Ultraviolet Absorbers Information). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
Aoki teaches compositions comprising microcapsules (¶ 1) with cores and shells produced via interfacial polymerization (¶ 12, Examples). Aoki teaches embodiments where capsules containing leuco dyes are formed via polymerization of active hydrogen compound and polyisocyanate of the structure:
    PNG
    media_image1.png
    387
    909
    media_image1.png
    Greyscale
whereby Ar1/Ar2/Ar3 are all unsubstituted phenylene (¶ 40, Structure of Page 8 within untranslated document). The above structure is consistent with the Formulae of claims 18 and 21 whereby L1 through L3 is linking groups comprising unsubstituted arylene. 
Aoki performs polymerization at 60 degrees C in Example 1 (¶ 40). Although outside the claimed range, it is noted that claim 23 is recited in the product-by-process format by use of the language, “performed at…” Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, the reference is seen to describe the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims despite being produced by alternate means.
Regarding Claim 26, Aoki teaches the further inclusion of developing agent (¶ 11; Examples). The particular embodiments of Aoki differ with respect to the subject matter claimed by the further inclusion of “an optothermal converting agent”. However, Aoki indicates the compositions can further comprise further compounds such as UV absorbers (¶ 37). Accordingly, it would have been obvious to one of ordinary skill in the art to further incorporate UV absorbers into the compositions of Aoki, thereby procuring stabilization against UV radiation as taught by Aoki. The clam fails to specify any particular type of light radiation that is converted to heat. As evidenced by Otsuko, it is known UV absorbers work by converting UV radiation into low-impact heat and energy. Accordingly, the UV absorbers taught by Aoki are broadly construed as “optothermal converting agents”.
Claims 16-18, 21, 22, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (JPH08-085262A) in view of Kiritani (U.S. Pat. No. 3,796,669). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
Regarding Claims 16, 18, 21, 22, and 25, Aoki teaches compositions comprising microcapsules (¶ 1) with cores and shells produced via interfacial polymerization (¶ 12, Examples). Aoki teaches embodiments where capsules containing leuco dyes are formed via polymerization of active hydrogen compound and polyisocyanate of the structure:
    PNG
    media_image1.png
    387
    909
    media_image1.png
    Greyscale
whereby Ar1/Ar2/Ar3 are all unsubstituted phenylene (¶ 40, Structure of Page 8 within untranslated document). The above structure is consistent with the Formulae of claims 18 and 21 whereby L1 through L3 is linking groups comprising unsubstituted arylene. 
Aoki performs polymerization at 60 degrees C in Example 1 (¶ 40). Although Aoki does not describe a preferred temperature range, Kiritani describes in general processes for the creation of microcapsules from polyisocyanate interfacial polymerization (Abstract). Kiritani notes reaction temperatures higher than 50 degrees C is suitable (Col. 5, Lines 34-36). Accordingly, claim 23 is seen to be obvious because it constitutes a combination of prior art elements according to known methods that yield predictable results. See MPEP 2143(A). Specifically, the prior art references contain each element claimed where the only difference being the actual combination of said elements in a single prior art reference. However, since Kiritani expressly indicates that temperatures in excess of 50 degrees C are suitable in procuring microcapsules from polyisocyanate interfacial polymerization, the prior art suggests one of ordinary skill in the art could have used such temperatures in the creation of the microcapsules of Aoki and the ultimate result, namely microcapsules with a polyisocyanate-based polymer as a shell, would be a recognized predictable result from such a combination. In view of this, it would have been obvious to one of ordinary skill in the art to utilize temperatures in excess of 50 degrees C within the protocols of Aoki because doing so would predictable afford workable microcapsules in accordance with the teachings of Kiritani. 
It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kiritani suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kiritani. See MPEP 2123.
Regarding Claim 17, the calculated molecular weight of the above polyisocyanate (xylylene diisocyanate isocyanurate trimer) is roughly 565 g/mol. 
Regarding Claim 24, Aoki teaches reacting isocyanate with polyamines or polyols (¶ 13-14; 40).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (JPH08-085262A) in view of Kiritani (U.S. Pat. No. 3,796,669) as evidenced by Otsuko (Ultraviolet Absorbers Information). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
The discussion regarding Aoki and Kiritani within ¶ 24-28 is incorporated herein by reference.
Regarding Claim 26, Aoki teaches the further inclusion of developing agent (¶ 11; Examples). The particular embodiments of Aoki differs with respect to the subject matter claimed by the further inclusion of “an optothermal converting agent”. However, Aoki indicates the compositions can further comprise further compounds such as UV absorbers (¶ 37). Accordingly, it would have been obvious to one of ordinary skill in the art to further incorporate UV absorbers into the compositions of Aoki, thereby procuring stabilization against UV radiation as taught by Aoki. The clam fails to specify any particular type of light radiation that is converted to heat. As evidenced by Otsuko, it is known UV absorbers work by converting UV radiation into low-impact heat and energy. Accordingly, the UV absorbers taught by Aoki are broadly construed as “optothermal converting agents”.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosoi (JPH05-301447A; cited in IDS received 4/8/2020) in view of Aoki (JPH08-085262A). As the cited JP publications are in a non-English language, a machine-translated version of the publication will be cited to.
Hosoi describes compositions comprising microcapsules having core-shell structure where polyisocyanate derived polymer is created as shell via interface polymerization (¶ 15, 42-45). Hosoi teaches an example where Takeda D-110N isocyanate is reacted with active hydrogen compound to create shell (¶ 67). As evidenced by ¶ 207 of the specification, Takenate D110N has the structure:
    PNG
    media_image2.png
    218
    240
    media_image2.png
    Greyscale
which is consistent with Formula I of claim 18 whereby Q1 is an organic moiety and L1 through L3 are linking groups with unsubstituted arylene/phenylene groups. 
Hosoi performs polymerization at 40 degrees C in Example 1 (¶ 67). Although outside the claimed range, it is noted that claim 23 is recited in the product-by-process format by use of the language, “performed at…” Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, the reference is seen to describe the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims despite being produced by alternate means.
Regarding Claim 21, Hosoi differs from the subject matter claimed in that Applicant’s elected xylylene diisocyanate isocyanurate compound is not described. Aoki is also directed toward the formation of microcapsules prepared via interfacial polymerization of isocyanates (¶ 12, Examples). Aoki teaches the use of particular isocyanates procures biopreservability and thermal sensitivity characteristics (¶ 10-11). It would have been obvious to one of ordinary skill in the art to utilize the isocyanates of Aoki within the compositions of Hosoi because doing so would procure biopreservability and thermal sensitivity characteristics as taught by Aoki. 
Aoki teaches embodiments are formed via polymerization of polyisocyanate of the structure:
    PNG
    media_image1.png
    387
    909
    media_image1.png
    Greyscale
whereby Ar1/Ar2/Ar3 are all unsubstituted phenylene (¶ 40, Structure of Page 8 within untranslated document).
Claims 16-18, 22, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosoi (JPH05-301447A; cited in IDS received 4/8/2020) in view of Kiritani (U.S. Pat. No. 3,796,669). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
Regarding Claims 16, 18, and 22, Hosoi describes compositions comprising microcapsules having core-shell structure where polyisocyanate derived polymer is created as shell via interface polymerization (¶ 15, 42-45). Hosoi teaches an example where Takeda D-110N isocyanate is reacted with active hydrogen compound to create shell (¶ 67). As evidenced by ¶ 207 of the specification, Takenate D110N has the structure:
    PNG
    media_image2.png
    218
    240
    media_image2.png
    Greyscale
which is consistent with Formula I of claim 18 whereby Q1 is an organic moiety and L1 through L3 are linking groups with unsubstituted arylene/phenylene groups. 
Hosoi performs polymerization at 40 degrees C in Example 1 (¶ 67). Although Hosoi does not describe a preferred temperature range, Kiritani describes in general processes for the creation of microcapsules from polyisocyanate interfacial polymerization (Abstract). Kiritani notes reaction temperatures higher than 50 degrees C is suitable (Col. 5, Lines 34-36). Accordingly, claim 23 is seen to be obvious because it constitutes a combination of prior art elements according to known methods that yield predictable results. See MPEP 2143(A). Specifically, the prior art references contain each element claimed where the only difference being the actual combination of said elements in a single prior art reference. However, since Kiritani expressly indicates that temperatures in excess of 50 degrees C are suitable in procuring microcapsules from polyisocyanate interfacial polymerization, the prior art suggests one of ordinary skill in the art could have used such temperatures in the creation of the microcapsules of Aoki and the ultimate result, namely microcapsules with a polyisocyanate-based polymer as a shell, would be a recognized predictable result from such a combination. In view of this, it would have been obvious to one of ordinary skill in the art to utilize temperatures in excess of 50 degrees C within the protocols of Hosoi because doing so would predictable afford workable microcapsules in accordance with the teachings of Kiritani. 
It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kiritani suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kiritani. See MPEP 2123.
Regarding Claim 17, the calculated molecular weight of the above compound is roughly 699 g/mol.
Regarding Claim 24, Hosoi teaches polyols and polyamines as active hydrogen compounds (¶ 44-45; Examples). 
Regarding Claims 25 and 26, Hosoi teaches the microcapsules comprise basic dye precursor, color developer, and infrared absorbing dye (¶ 15), the latter being a optothermal converting agent. Hosoi teaches the basic dye precursor is a leuco dye (¶ 16, 67).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosoi (JPH05-301447A; cited in IDS received 4/8/2020) in view of Kiritani (U.S. Pat. No. 3,796,669) and Aoki (JPH08-085262A). As the cited JP publications are in a non-English language, a machine-translated version of the publication will be cited to.
The discussion regarding Hosoi and Kiritani within ¶ 38-43 is incorporated herein by reference. 
Regarding Claim 21, Hosoi differs from the subject matter claimed in that Applicant’s elected xylylene diisocyanate isocyanurate compound is not described. Aoki is also directed toward the formation of microcapsules prepared via interfacial polymerization of isocyanates (¶ 12, Examples). Aoki teaches the use of particular isocyanates procures biopreservability and thermal sensitivity characteristics (¶ 10-11). It would have been obvious to one of ordinary skill in the art to utilize the isocyanates of Aoki within the compositions of Hosoi because doing so would procure biopreservability and thermal sensitivity characteristics as taught by Aoki. 
Aoki teaches embodiments are formed via polymerization of polyisocyanate of the structure:
    PNG
    media_image1.png
    387
    909
    media_image1.png
    Greyscale
whereby Ar1/Ar2/Ar3 are all unsubstituted phenylene (¶ 40, Structure of Page 8 within untranslated document).
Double Patenting
Claims 16-18, 21, 22, and 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 16-20 of copending Application No. 16/754,379 in view of Aoki (JPH08-085262A). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
Specifically, the ‘379 application claims compositions comprising capsules formed from active hydrogen compound and aromatic polyisocyanante. Although not describing polyisocyanates containing substituted/unsubstituted arylene/heteroarylene groups, Aoki teaches the use of particular isocyanates procures biopreservability and thermal sensitivity characteristics (¶ 10-11). It would have been obvious to one of ordinary skill in the art to utilize the isocyanates of Aoki within the compositions of the ‘379 application because doing so would procure biopreservability and thermal sensitivity characteristics as taught by Aoki. 
Aoki teaches embodiments are formed via polymerization of polyisocyanate of the structure:
    PNG
    media_image1.png
    387
    909
    media_image1.png
    Greyscale
whereby Ar1/Ar2/Ar3 are all unsubstituted phenylene (¶ 40, Structure of Page 8 within untranslated document). The limitations of claim 23 are seen to be met as the reference is seen to describe the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the product-by-process claim despite being produced by alternate means. The remaining limitations of the claims are found within the claims of the ‘379 application.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive. 
With respect to the anticipation rejections, Applicant argues the interfacial polymerization temperature of above 85 degrees Celsius imparts improved mechanical strength and/or solvent resistance in comparison with those produced at lower temperatures (65 degrees Celsius). Applicant urges the process limitations therefore confer structural features to the claimed capsules not described within the art. 
This is not found persuasive. The only required structural feature within the claims is simply a capsule with a core and shell prepared via interfacial polymerization of a polyisocyanate and active hydrogen compound, which is met by the prior art. The Examiner finds no particular requirement in terms of exhibited solvent resistance/mechanical properties within the claims. Moreover, while Applicant refers to the experimental data within the specification, the materials/procedures used within the Aoki/Hosoi references are not the same as what is set forth within the examples of the present specification. The Examiner finds no evidence of record showing any difference in structure as a result of using temperatures of above 85 degrees Celsius within the procedures of the prior art and finds no evidence that the probative value of the experimental data set forth within the prior art can be extended to all interfacial polymerization procedures regardless of materials/steps/conditions used. For these reasons, the rejections are maintained. 
With respect to Kiritani, Applicant argues the reference fails to describe any structural difference in the capsules when higher temperatures are used. The Examiner is of the position that all structural features set forth within the claim are met by the combination of references. The prior art need not recognize the criticality of a limitation, but rather the prior art needs to only teach that limitation. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See MPEP 2144(IV). 
Applicant also argues the use of temperatures higher than 85 degrees within the interfacial polymerization process in forming capsules provides unexpected results, namely improved mechanical strength and/or solvent resistance. This is not found persuasive. Unexpected results are irrelevant to 35 USC 102 and cannot overcome a rejection so based. MPEP 2131.04. With respect to the obviousness rejections, it is noted Applicant’s allegation is mainly that a particular method of making the capsules unexpectedly confers unexpected enhancements in properties, but the claims are directed toward the capsule product and not a method of making the capsules. As discussed above, there is no evidence that the probative value of the experimental data set forth within the prior art can be extended to all interfacial polymerization procedures regardless of materials/steps/conditions used. 
Moreover, the claims are not commensurate in scope with the evidence offered in support of Applicant’s allegation. Applicant is essentially urging the process by which the capsules are created is critical, but the only process limitation is a requirement that an interfacial polymerization be performed at above 85 degrees C. It is unclear what exactly the “Takenate D110N” and “Takenate D131N” materials are that are being used within the specification. While both are indicated to be XDI-trimethylolpropane adduct at ¶ 207, they appear to give different results at Table 4. The limited isocyanate/active hydrogen compounds and reaction conditions illustrated within the specification are insufficient in illustrating the results Applicant alleges to be unexpected occurs throughout the scope of the claim and one of ordinary would be unable to ascertain a trend within the exemplified data to reasonably extend the probative value thereof to encompass the entire scope claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764